 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00247-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   JAVIER JIMENEZ ALVAREZ, CRESELDA                   DATE: March 30, 2020
     ANN PEREZ, GUILLERMINA ALVAREZ,                    TIME: 1:00 p.m.
15   and JENNIFER ALVAREZ                               COURT: Hon. Sheila K. Oberto
16                               Defendants.
17

18          This case is set for a status conference on March 30, 2020. On March 17, 2020, this Court issued

19 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

20 commence before May 1, 2020. This General Order was entered to address public health concerns
21 related to COVID-19.

22          Although the General Order addresses the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.
10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27          1.      By previous order, this matter was set for status on March 30, 2020.

28          2.      By this stipulation, defendants now move to continue the status conference until May 4,

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 2020, and to exclude time between March 30, 2020, and May 4, 2020, under Local Code T4.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      The government has represented that all discovery in this case has been either

 4         produced directly to counsel and/or made available for inspection and copying.

 5                b)      Counsel for defendants desire additional time to consult with their clients, review

 6         the current charges, conduct investigation, review discovery, and discuss possible resolutions

 7         with the government and their clients.

 8                c)      Counsel for defendants believe that failure to grant the above-requested

 9         continuance would deny them the reasonable time necessary for effective preparation, taking into

10         account the exercise of due diligence.

11                d)      The government does not object to the continuance.

12                e)      Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of March 30, 2020 to May 4, 2020,

17         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18         because it results from a continuance granted by the Court at defendant’s request on the basis of

19         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20         of the public and the defendant in a speedy trial.

21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5
      Dated: March 18, 2020                                     MCGREGOR W. SCOTT
 6                                                              United States Attorney
 7
                                                                /s/ VINCENTE A.
 8                                                              TENNERELLI
                                                                VINCENTE A. TENNERELLI
 9                                                              Assistant United States Attorney
10
      Dated: March 18, 2020                                     /s/ NICHOLAS F. REYES
11                                                              NICHOLAS F. REYES
12                                                              Counsel for Defendant
                                                                JAVIER JIMENEZ ALVAREZ
13
      Dated: March 18, 2020                                     /s/ DAVID A. TORRES
14                                                              DAVID A. TORRES
                                                                Counsel for Defendant
15                                                              CRESELDA ANN PEREZ
      Dated: March 18, 2020                                     /s/ NICHOLAS F. REYES
16
                                                                NICHOLAS F. REYES
17                                                              Counsel for Defendant
                                                                GUILLERMINA ALVAREZ
18
      Dated: March 18, 2020                                     /s/ PEGGY SASSO
19                                                              PEGGY SASSO
20                                                              CHARLES LEE
                                                                Counsel for Defendant
21                                                              JENNIFER ALVAREZ

22
                                                        ORDER
23

24 IT IS SO ORDERED.

25
     Dated:        March 19, 2020                                    /s/   Sheila K. Oberto            .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
